962 So.2d 363 (2007)
David Michael BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1966.
District Court of Appeal of Florida, Fifth District.
July 24, 2007.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
*364 PER CURIAM.
AFFIRMED. See Pearce v. State, 880 So.2d 561, 570 (Fla.2004); Jennings v. State, 512 So.2d 169, 172 (Fla.1987).
PALMER, C.J., THOMPSON and MONACO, JJ., concur.